Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on December 16, 2021. There are three claims pending and three claims under consideration. Claims 2 and 5-11 have been cancelled. This is the first action on the merits. The present invention relates to processes for preparing 2-[(3R)-3-[4-amino-3-(2-fluoro-4-phenoxy-phenyl)pyrazolo[3,4-d|pyrimidin-1-yl]piperidine-1-carbony!]-4-methyl-4-[4-(oxetan-3-ylpiperazin-1-yl]pent-2-enenitrile free base (also referred to herein as Compound(1)) certain salts of compound (1) and a solid state form of said salts. The compound (1) or a pharmaceutically acceptable salt thereof can be E isomer, Z isomer, or a mixture of (E) and (Z) isomers. Also disclosed herein are pharmaceutical compositions comprising such salts and solid state form(s) of Compound (E) or a pharmaceutically acceptable salt thereof. Compound (1) and pharmaceutically acceptable salts thereof are potent Bruton Tyrosine Kinase (BTK) inhibitors, and hence can be useful for the treatment of diseases such as cancer, autoimmune, and inflammatory diseases.
	Election of Group I was made without traverse in the reply filed on December 16, 2021.  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 17/063,061, filed on 10/05/2020 is a division of U.S. Patent Application No. 16/596,611, filed on 10/08/2019, now U.S. Patent No. 16/116,425, filed on 8/29/2018, now U.S. Patent No. 10,456,403 which is a continuation of U.S. Patent Application No. 15/120,293, filed on 8/19/2016, now U.S. Patent No. 10,092,569 and having 1 RCE-type filing therein, which is a national stage entry of PCT/US2015/016963, International Filing Date: 2/20/2015, which claims priority from U.S. Provisional Application No. 62/096,468, filed on 12/23/2014 and claims priority from U.S. Provisional Application No. 61/946,480, filed on 2/28/2014 and claims priority from U.S. Provisional Application No. 61/943,262, filed on 2/21/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
	
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Statement of Reasons for Allowance

	Claims 1, 3 and 4 are allowed.

Conclusion
	Claims 1, 3 and 4 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699